Citation Nr: 0029352	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-08 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a back 
disorder.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for an eye 
disorder.

3.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for residuals of a 
left inguinal hernia repair.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which found no new and material 
evidence to reopen claims of entitlement to service 
connection for back and eye disorders and for residuals of a 
left inguinal hernia repair, and which denied entitlement to 
service connection for bilateral hearing loss and for a 
dental disorder.  The Board addresses the two service 
connection issues in the REMAND portion of this decision.

During a July 1999 RO hearing the veteran's representative 
asserted a claim of clear and unmistakable error pertaining 
to a June 1968 rating decision on the issue of entitlement to 
service connection for residuals of the veteran's left 
inguinal hernia repair.  The Board refers this matter back to 
the RO for appropriate action.



FINDINGS OF FACT

1.  By an unappealed decision in August 1988 the RO found no 
new and material evidence sufficient to reopen claims of 
entitlement to service connection for an eye disorder and for 
residuals of a left inguinal hernia repair.

2.  By an unappealed decision in May 1998 the RO found no new 
and material evidence sufficient to reopen a claim of 
entitlement to service connection for a back disorder.

3.  Evidence associated with the claims file subsequent to 
the RO's August 1988 and May 1998 decisions does not bear 
directly and substantially upon the specific matters under 
consideration, is cumulative or redundant, and by itself and 
in connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claims to reopen claims of entitlement to 
service connection for back and eye disorders and for 
residuals of a left inguinal hernia repair.


CONCLUSIONS OF LAW

1.  The RO's August 1988 and May 1998 decisions finding no 
new and material evidence to reopen claims of entitlement to 
service connection for back and eye disorders and for 
residuals of a left inguinal hernia repair are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  New and material evidence sufficient to reopen the 
veteran's claims of entitlement to service connection for 
back and eye disorders and for residuals of a left inguinal 
hernia repair has not been submitted.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for back and eye disorders and for residuals of a left 
inguinal hernia repair.

The RO first denied the veterans claims of entitlement to 
service connection for a back disorder and for residuals of a 
left inguinal hernia repair by a June 1968 rating decision.  
The denial was based upon the RO's finding no evidence of a 
current back disorder causally linked to service, and no 
evidence that a left inguinal hernia existing prior to the 
veteran's service had been aggravated by service.  
Thereafter, the RO declined to find new and material evidence 
sufficient to reopen the back disorder claim in May 1972, 
June 1975, June 1981, April 1986, August 1988, and April 
1993.  The Board declined to reopen the claim in June 1996.  
The RO again declined to reopen in October 1997, May 1998 and 
in March 1999 - the rating decision on appeal, here.  The May 
1998 decision became final when the veteran declined to 
initiate an appeal.  See 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (2000).  The RO also declined to 
reopen the hernia repair claim in June 1981, April 1986, 
August 1988 and March 1999.  The August 1988 decision became 
final when the veteran declined to initiate an appeal.  See 
id.

The RO first denied the veteran's claim of entitlement to 
service connection for an eye disorder by a June 1981 rating 
decision.  The denial was based upon the RO's finding no 
evidence of a current eye disorder causally linked to 
service.  Thereafter, the RO declined to find new and 
material evidence sufficient to reopen the eye disorder claim 
in April 1986, August 1988 and March 1999.  As noted above, 
the August 1988 decision is final.  Id.

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. § 3.156(a) (2000); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If the Board finds evidence to be new 
and material and reopens a claim after an RO has declined to 
do so, it evaluates the claim on the merits after ensuring 
fulfillment of the duty to assist.  Id.; 38 U.S.C.A. § 5107.

A back disorder

No evidence associated with the claims file since the May 
1998 RO decision meets the new and material standard for 
reopening the veteran's back disorder claim.  Evidence of 
record at the time of the RO's May 1998 decision included the 
following:  the veteran's service medical records (SMRs) ; a 
private doctor's evaluation dated in March 1972; VA treatment 
and hospitalization records from September 1967 to August 
1990; private treatment records from September 1971 to 
January 1998, and; a March 1994 statement from the veteran's 
mother.  Evidence associated with the claims file after the 
May 1998 decision included duplicates of medical treatment 
records already of record and the transcript of the veteran's 
July 1999 RO hearing testimony.  The veteran testified at his 
RO hearing that he had injured his back in a fall from a 
truck during active service in 1957.  He further testified 
that after the accident he had been hospitalized for his back 
at Fort Belvoir and that he has had back pain ever since.  
Duplicate medical records are by definition not new and 
material.  38 C.F.R. § 3.156(a).  Similarly, the veteran's 
hearing testimony cannot be new and material because it is 
merely a reiteration of unconfirmed factual allegations which 
the veteran has asserted since he first sought service 
connection for a back disorder 10 years after his separation 
from service.  See Id.  Accordingly, the Board finds no new 
and material evidence to reopen the veteran's claim of 
entitlement to service connection for a back disorder.


An eye disorder

No evidence associated with the claims file since the August 
1988 RO decision meets the new and material standard for 
reopening the eye claim.  Evidence of record at the time of 
the RO's August 1988 decision included the following:  the 
veteran's SMRs; a private doctor's evaluation dated in March 
1972; VA treatment and hospitalization records from September 
1967 to March 1986, and; private treatment records from 
September and October 1971.  Evidence associated with the 
claims file after the August 1988 decision included 
duplicates of medical treatment records already of record, VA 
hospital and treatment records from February to August 1990, 
private treatment records from April 1997 to January 1998, a 
March 1994 written statement from the veteran's mother and 
the transcript of the veteran's hearing testimony.  The 
veteran testified that in 1956 or 1957 he underwent in-
service left eye surgery for removal of a small growth and 
that his left eye vision has been impaired ever since.  
Duplicate medical records are by definition not new and 
material.  Id.  None of the nonduplicative VA and private 
medical documentation includes evidence of a causal link 
between a current eye disorder and service.  Therefore, this 
evidence is not new and material because it does not bear 
upon the specific matter under consideration.  Id.  For 
similar reasons the March 1994 statement from the veteran's 
mother cannot be new and material because it does not pertain 
to an eye disorder.  Id.  The veteran's hearing testimony 
cannot be new and material because it is merely a reiteration 
of unconfirmed allegations which the veteran previously has 
asserted and is, therefore, redundant.

Residuals of a left inguinal hernia repair

No evidence associated with the claims file since the August 
1988 RO decision meets the new and material standard for 
reopening the veteran's hernia claim.  Evidence associated 
with the claims file before and after the August 1988 
decision is the same as that listed in the above section 
pertaining to an eye disorder.  The veteran testified at his 
July 1999 hearing that he did not notice left inguinal hernia 
pain until he had been in service for about a year.  He also 
stated that he continued to feel discomfort after in-service 
surgical repair but sought no further treatment after 
separation.  Duplicate medical records are by definition not 
new and material.  Id.  None of the nonduplicative VA and 
private medical documentation includes evidence of 
aggravation of the left inguinal hernia which was noted in 
the veteran's initial service medical examination.  
Therefore, this evidence is not new and material because it 
does not bear upon the specific matter under consideration.  
Id.  For similar reasons the March 1994 statement from the 
veteran's mother cannot be new and material because it does 
not pertain to a hernia disorder.  Id.  The veteran's hearing 
testimony cannot be new and material because it is redundant 
-- merely reiterating factual allegations which the veteran 
previously had asserted.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996).  Based upon the foregoing, the Board 
concludes that there is no new and material evidence to 
reopen previously disallowed claims for entitlement to 
service connection for a back or eye disorder or for 
residuals of a left inguinal hernia repair, and that the RO's 
August 1988 and May 1998 decisions remain final.


ORDER

New and material evidence has not been submitted to reopen 
claims of entitlement to service connection for a back or eye 
disorder or for residuals of a left inguinal hernia repair.


REMAND

Review of the record discloses that additional RO action 
prior to further Board review of the veteran's claim is 
required by new statutory provisions expanding VA's duty to 
assist.  The new provisions require VA to provide a medical 
examination where a veteran asserts entitlement to service 
connection, except where there is no reasonable possibility 
that examination could help establish entitlement.  In this 
case, the Board finds a reasonable possibility that 
examination could help establish the veteran's claims of 
entitlement to service connection for alleged hearing and 
dental disorders.

In consideration of the foregoing, the Board determines that 
further development is necessary to provide the veteran due 
process of law and full consideration of this appeal.  
Accordingly, this case is REMANDED for the following action:

1.  The RO must conscientiously attempt 
to locate and associate with the claims 
file medical records (not already 
associated with the claims file) of all 
private and VA examinations, treatments 
and therapy pertaining to the veteran's 
claimed hearing and dental disorders, if 
any, including but not limited to records 
of examinations, treatments and therapy.

2.  The RO should then arrange for 
appropriate VA examinations of the 
veteran's claimed hearing and dental 
disorders by appropriate physicians.  The 
purpose of the examinations is to 
determine whether the veteran has current 
claimed hearing and dental disorders and, 
if so, whether it is at least as likely 
as not that current claimed hearing and 
dental disorders are causally related to 
a disorder noted in service or is 
otherwise causally related to service.  
Examiners must conduct all indicated 
studies.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiners in conjunction 
with the examinations.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings and provide a medical rationale 
for all conclusions.  The veteran is 
advised that failure to report for a 
scheduled examination may have 
consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claims 
for service connection for claimed hearing and dental 
disorders.  If the RO denies one or more of the benefits 
sought on appeal, it should issue a supplemental statement of 
the case and provide the veteran with a reasonable time 
within which to respond.  The RO then should return the case 
to the Board for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 5 -


- 9 -


